DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/21 has been entered.
 Response to Arguments
Applicant’s amendment filed on 1/15/21 changes the scope of the independent claims, therefore the rejection under Tang et al has been withdrawn.  However, upon further consideration, a new ground(s) of rejection will be made in view of Said (US Publication 20140300303).
In reference to applicant’s comments with respect to the objection to the drawings, 37 CFR 1.84(o) gives the examiner the authority to request drawing changes when the examiner believes the changes would facilitate understanding of the drawings. The patent rule, 37 CFR 1.84(o), clearly states “descriptive legends” may be required by the examiner. A “number” is not a descriptive legend, the labels used in the figure drawings should tell us exactly what a specific box represents. Therefore, the objection to the drawings will be maintained.
Drawings
4.	The drawings are objected for the reasons given in the Non-Final Office Action dated 2/20/20, the Final Office Action dated 7/15/20, and the Advisory Action dated 13/23/20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 19 recites the limitation "to the one or more electric motors" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-9, 11-17, and 19 is/are rejected under 35 U.S.C. 102 (1) (a) as being anticipated by Said (US Publication 20140300303).
Claim 1, Said teaches an electric system for a vehicle comprising: An electric motor controller 202 connected between a power supply 214 and an electric motor 212, wherein the motor controller is the only means for protection for the motor and comprises one or more switches 204/206 configured to modify the electric path between the power supply and the motor to cause a shunt (see for example the description given in paragraph 0039) to the electric motor in an overvoltage state (detected as a fault, described in paragraph 0038). Said further describes motor 214 operating a load (see paragraph 0042), wherein the load receives power through the motor.
Claims 2-3, Said teaches in paragraph 0036 that power supply 214 is any type of AC power source or other types of sources.
Claim 4, Said teaches the output of the AC power supply 214 outputting a high DC voltage is which found across the DC bus represented by the capacitors in fig. 2.

Claims 5 and 13, Said describes in fig. 2 a plurality of branches connected in parallel to the power supply 214, wherein each branch includes a pair of switches connected in series.
Claim 6 and 14, Said describes the number of parallel branch being three (see fig. 2), one for each phase of the power supply (the invention works with any type of power supply as described in paragraph 0036).
Claim 7 and 15, Said describes in fig. 2 each of the plurality of branches being connected to individual phase branches of the motor through a connecting node (located between each pair of the series connected switches in the section of the motor controller labeled “inverter section”).
Claims 8-9 and 16-17, Said describes in paragraphs 0039-0040 a plurality of ways of isolating the motor in case of over voltage. Said further describes in paragraph 0041 that other commutation sequences can be used to control the current to the motor.
Claim 11, Said describes in paragraph 0042 that vehicle is an aircraft.
Claim 19, Said teaches a method for providing overvoltage protection to an electric load in a vehicle electric system, comprising shunting the overvoltage (as described in paragraph 0039), through an electrical motor controller 202 of an electric .

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 10, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Said (US Publication 20140300303) and Kitanaka et al (US Patent 8049455).
Although, it would be obvious having the teachings of Said to conclude that a voltage sensor is being used in the system (since an overvoltage state is determined), he does not specifically describe the voltage sensor.
However, Kitanaka et al teaches a method/system for controlling a current/voltage signal outputted to the motor in case an overvoltage state is detected in the system, the system comprising a plurality of switches (inverter 60) connected between a motor 80 and a power supply; a voltage sensor 92, and a current sensor 90, wherein the voltage outputted by the voltage sensor 92 is used to determine an overvoltage state.
Therefore, it would have been obvious to one person ordinary skill in the art at the time the invention was filed to use a voltage sensor to determine if an overvoltage fault has occurred in the system, since said sensors would provide the motor controller .
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed in the attached PTO-892 form describe other motor control system which provide method for protecting a motor in electrical system when an overvoltage is detected in the system.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RINA I DUDA/           Primary Examiner, Art Unit 2846